Citation Nr: 1742134	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  10-43 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to degenerative disc disease of the cervical spine or gastroesophageal reflux disease (GERD) (or any other service-connected disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to April 2001. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

This claim was previously remanded by the Board in April 2014 and September 2016 for additional development. The additional development has been completed and jurisdiction has returned to the Board. 


FINDINGS OF FACT

1. Sleep apnea did not have onset during active service and is not otherwise related to active service.

2. Sleep apnea was not caused or aggravated by the Veteran's service-connected disabilities.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea to include secondary to a service-connected disability have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Service Connection - Sleep Apnea

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016). "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection is also warranted for a disability, which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence. In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). See Layno v. Brown, 6 Vet. App. 465, 469 (1994). In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Following a review of the evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to sleep apnea on a direct or secondary basis. The reasons are as follows. 

Regarding evidence of a current disability, the Veteran has a current diagnosis of sleep apnea, which was diagnosed following a November 2007 sleep study. He was given a CPAP machine to use while sleeping that he states helps a lot. The diagnosis was confirmed in a second sleep study in June 2008. 

However, where the Veteran's claim fails is evidence of a disease or injury in service and evidence of a nexus between the post service diagnosis of sleep apnea and service and a nexus between the post service diagnosis of sleep apnea and a service-connected disability. 

As to in-service disease or injury, the Board finds that the Veteran's statements and those by his family members regarding his snoring while he was in service lack credibility. There are hundreds of pages of service treatment records from the Veteran's period of service. However, while there are multiple medical complaints throughout his service treatment records, none of them involve snoring, difficultly sleeping, or breathing difficulties at night. The Veteran's wife claimed that the Veteran's snoring scared him and she also described him as being tired all the time. In Reports of Medical History that the Veteran completed in April 1989, April 1993, March 1994, March 1998, and October 2000, which covers an 11-year period, the Veteran consistently denied a history of trouble sleeping. Why this fact is important is that he consistently sought treatment throughout service for all types of medical and physical complaints and symptoms. It would seem reasonable that if the Veteran was experiencing a symptom that scared him, as his wife described, that he would have sought treatment like he did multiple other symptoms he experienced throughout service. 

Additionally, the Veteran consistently reported multiple other physical symptoms he was experiencing when he completed the Reports of Medical History throughout his service. For example, in the March 1998 Report of Medical History, the Veteran checked yes to 11 other medical symptoms he had experienced in the past. This means he carefully read through the symptoms and chose to check no for a history of trouble sleeping. At that point, he had been in service for almost 10 years. In the October 2000 Report of Medical History, the Veteran checked yes to 19 other medical/physical symptoms he had experienced, but checked no to both trouble sleeping and easy fatigability. The three members of the Veteran's family all wrote that the Veteran was having trouble sleeping and that he was sleeping in a recliner, and his wife and daughter both wrote that the Veteran was tired regularly. The Veteran's denial of trouble sleeping and fatigability are not consistent with the lay statements.

All of this tends to establish that the Veteran was not experiencing trouble sleeping or snoring during service. The Board accords more probative value to the contemporaneous statements the Veteran made in service, where he specifically denied trouble sleeping on Reports of Medical History that span throughout his service, than the statements the Veteran and his family members report years after service discharge. 

As to evidence of a nexus to service, the Veteran has been provided two VA examinations and two medical opinions in regard to his sleep apnea disability. The two examiners that addressed direct service connection found that due to the lack of symptoms in service, that sleep apnea was less likely than not incurred during the Veteran's service. They both noted that sleep apnea was not diagnosed until many ears after service, which weighed against the onset of sleep apnea in service. The 2017 examiner noted that when the Veteran reported in October 2007 that he thought he had sleep apnea, his statement implied that it was recent. The Board finds these opinions highly probative, as the examiners were relying on facts upon which the Board finds are accurate-that the Veteran was not experiencing snoring and trouble sleeping during service. The Veteran has not provided competent evidence to weigh against these medical opinions. Therefore, the Veteran's sleep apnea cannot be granted on a direct basis. 
As to secondary service connection, the Veteran claims his sleep apnea is secondary to his degenerative disc disease of the cervical spine, as well as his gastroesophageal reflux disease (GERD). 

In regard to his degenerative disc disease of the cervical spine, the Veteran claims that after his surgeries in 1997 and 1998, while in service, he began having some of his most prominent symptoms of sleep apnea, such as snoring loudly, having trouble sleeping and having trouble catching his breath. In August 2000 and May 2014 VA opinions by two, different VA professionals, they both wrote that review of the medical literature did not indicate that there was conclusive evidence that sleep apnea is caused by degenerative disc disease of the cervical spine, nor did the literature indicate that degenerative disc disease of the cervical spine increased the incidence of obstructive sleep apnea, therefore it was less likely as not that sleep apnea was secondary to degenerative disc disease of the cervical spine. This evidence weighs against the Veteran's claim for secondary service connection.

The Veteran also claims during the same time period, in the 1990's, his sleep apnea was worsening because of his GERD due to the regurgitation he was experiencing at night. The Veteran also submitted articles that he believes supported this theory that his GERD was affecting his sleep apnea. However, the RO sought a VA medical opinion for this issue in November 2010 and that opinion stated that the evidence submitted by the Veteran actually suggests the opposite, that the treatment of the Veteran's sleep apnea actually improves his GERD disability. This evidence weighs against the Veteran's claim for secondary service connection.

In the March 2017 opinion, the examiner listed the Veteran's service-connected disabilities, and emphasized that obstructive sleep apnea, which is the type the Veteran has, involves the collapsing walls of the soft tissue in the throat, which can sometimes cause obstruction. The examiner noted that the airway obstruction resulting in obstructive sleep apnea is a separate and distinct condition, which was unrelated to any of the Veteran's service-connected disabilities. The examiner added that not only do none of the Veteran's service-connected disabilities cause his sleep apnea disability but they, nor their various treatments, aggravate the sleep apnea disability. The Board finds this medical evidence is highly probative, as the examiner explained how the muscles impacting the Veteran's sleep apnea are different from those that impact his service-connected disabilities.

The Board finds that these medical opinions outweigh the articles the Veteran has submitted, as the opinions relate specifically to the Veteran's medical situation. There is no competent evidence specific to the Veteran to weigh against these negative opinions. Therefore, the Veteran's claim for service connection on a secondary basis must be denied as well. 

In conclusion, the most probative evidence of record weighs against the Veteran's claim of service connection for sleep apnea on both a direct and secondary basis. As the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim is denied. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for sleep apnea, to include as secondary to degenerative disc disease of the cervical spine or gastroesophageal reflux disease (GERD) (or any other service-connected disability) is denied.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


